DETAILED ACTION
Claim Objections
Claims 11, 15 and 20 are objected to because of the following informalities:  “to and/or from the stem element” should be changed to “to or from the stem element”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5 and 8-9 are rejected under 35 U.S.C. 102a(1) as being anticipated by Kai, JP 10023906 A.  Kai discloses an ornament (bindi) holding device (1-3) that is capable and configured to be arranged on a supporting object (12) worn by a user so that the ornament is placed on a desired spot of a forehead of the user.  Kai discloses the holding device located on the frame of a pair of glasses (supporting object).  However, Kai’s device is configured to be attached to a cord or band that could be placed about the wearer’s head to locate the ornament held by the cup (1) in a specific spot on or adjacent the user’s forehead.  The holding device having a cup (1) that supports, holds, and contains an ornament (bindi, see annotated drawing).  The holding device includes a cups-holder to support the cups, a stem element (2) to support the cups-holder (see annotated drawing) at an upper end of the stem element, and an attachment unit (3) for attaching a lower end of the stem element to the supporting object.
Regarding claim 2, Kai’s stem element (2) can be divided with a plurality of imaginary cut lines into a plurality of longitudinal straight shape consecutive segments that form the stem element.
Regarding claim 3, Kai’s attachment unit is fixed in an adjusted position so that there is no degree of movement between the lower end of the stem element and the supporting object (figure 4a and 4b).
Regarding claims 5 and 8-9, Kai discloses a movable joint, i.e., the elastic spring arms of 3, that can be spaced to allow just the correct gap for the arm frame of the eyewear to fricitionally engage the frame of the eyewear to allow rotational movement between the joint and the supporting object (eyewear frame).

    PNG
    media_image1.png
    737
    725
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kai, JP 10023906 A. 
Regarding claim 4, Kai fails to disclose the material make-up of the stem/ornament holder.  However, it is old and well known to make decorative eyewear attachments from metal and precious metals that would be malleable and allow the holder to be bent to accurately position the ornament on the eyewear.  Therefore, it would have been obvious to make Kai’s ornament holder from a metal or precious metal that allows precise positioning of the ornament on the eyewear.
Regarding claim 10, the use of transparent plastic materials in jewelry to make the jewelry visually appealing is old and well known.  Also, it reduces the cost of manufacturing the jewelry piece over the cost of using metal or precious metals.  Therefore, it would have been obvious to make Kai’s holder from an acrylic plastic material to improve the aesthetics of the ornament holder and reduce the cost to manufacture.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kai, JP 10023906 A in view of Parikh, US 2018/0020788 A1.  Kai discloses the cup holder fixedly attached to the cup, which holds the ornament (bindi).  However, it is old and well known to provide jewelry systems that have a plurality of ornaments interchangeably connected to the jewelry article in order to coordinate with the user’s fashion at the time of wearing the jewelry.  Parikh discloses this type of interchangeable ornament jewelry system. 

    PNG
    media_image2.png
    671
    1012
    media_image2.png
    Greyscale

Parikh uses magnets to connect the cup holder (26) with the cup (10) holding the ornament (8, bindi).  Therefore, it would have been obvious to modify Kai’s jewelry to have interchangeable ornaments as taught by Parikh.  Thus, providing a more versatile jewelry system to meet the fashion desires of the user.
Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kai, JP 10023906 A in view of Peter, DE 19835585 A1.  Kai discloses an ornament contained within the cup.  The claims require that the ornament is large enough to hide the cup and cup holder, which is not shown in Kai.  However, Peter discloses ornaments that are large enough to hide their cup/attachment mechanisms (46, 51, 56).  Therefore, it would have been obvious to make Kai’s ornament larger to hide the attachment mechanism to improve the aesthetics of the jewelry.

Allowable Subject Matter
Claims 6-7, 12-13, 15-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677


/JACK W LAVINDER/Primary Examiner, Art Unit 3677